 

Exhibit 10.1

 

INDEPENDENT CONSULTANT AGREEMENT

 

This Agreement is made and entered into this 3rd day of August, 2017, by and
between Joseph C. Bencivenga ("Consultant"), an individual, and MedAmerica
Properties Inc., a Delaware corporation (the “Company”), with its principal
place of business at Boca Center, Tower 1, 5200 Town Center Circle, Suite 550,
Boca Raton, Florida 33486.

 

RECITALS

 

WHEREAS, Consultant desires to perform certain consulting services for the
Company, and the Company desires to retain Consultant for such consulting
services, according to the terms set forth below;

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties, intending to be legally bound, agree as follows:

 

1.       Services. Consultant agrees to provide professional consulting services
to the Company, fulfilling the duties as President of the Company, (the
“Services”) as and when the Company reasonably requests such services from
Consultant. The scope of the Services can only be amended in a writing signed by
the parties. The Company shall use reasonable efforts to support Consultant’s
performance of the Services.

 

2.       Independent Contractor Relationship. Consultant will be an independent
contractor and not an employee of the Company or any affiliate of the Company.
The Consultant will not be eligible for any employee benefits, nor will the
Company make deductions from any payments made to the Consultant for any taxes,
all of which will be the Consultant’s responsibility. Consultant agrees, as an
independent contractor, that he is not entitled to unemployment benefits in the
event this Agreement terminates, or workers’ compensation benefits in the event
that Consultant is injured in any manner while performing obligations under this
Agreement. Consultant will be solely responsible to pay any and all local,
municipal, state, and/or federal income, social security, unemployment taxes for
Consultant and workers’ compensation coverage.

 

Consultant will have no authority to enter into contracts that bind the Company
or create obligations on the part of the Company without the authorization of
the management committee of the Company.

 

3.       Consulting Fees; Billing and Payment. The Company shall pay Consultant
a consulting fee at a rate of $5,000 per month for the performance of the
Services. Consultant shall invoice the Company on a monthly basis with respect
to expenses for the prior month. The Company shall also reimburse Consultant for
all of his actual, documented expenses which have been pre-approved in writing
by the Company. Undisputed monetary compensation shall be due net 30 days from
the date of receipt by the Company of Consultant’s invoice. In addition, the
Company will pay to Consultant the sum of up to $15,000 per year for
Consultant’s purchase of health related benefits. Such sum shall be paid on a
monthly basis.

 



 Page 1 of 4 

 

 

4.       Tax Treatment. Consultant and the Company agree that the Company will
treat Consultant as an independent contractor for purposes of all tax laws
(local, municipal, state and federal) and file any required forms consistent
with that status.

 

5.       No Employee Benefits. Consultant acknowledges and agrees that neither
he nor anyone acting on his behalf shall receive any benefits of any kind from
the Company. Consultant (and Consultant's agents and subcontractors) are
excluded from participating in any fringe benefit plans or programs as a result
of the performance of services under this Agreement, without regard to
Consultant's independent contractor status. In addition, Consultant (and
Consultant's agents and contractors) waive any and all rights, if any, to
participation in any of the Company's fringe benefit plans or programs
including, but not limited to, health, sickness, accident or dental coverage,
life insurance, disability benefits, severance, accidental death and
dismemberment coverage, unemployment insurance coverage, workers’ compensation
coverage, and pension or 401(k) benefits, if any, provided by the Company to its
employees.

 

6.       Expenses and Liabilities. Consultant shall comply at his own expense
with all federal, state, municipal and local laws, including but not limited to
the maintenance in good standing of any and all business license fees required
by law with respect to the performance of consulting services. The Company
reserves the right, on reasonable notice, to request proof of compliance with
the requirements of this paragraph.

 

7.       No Present or Future Employment Promises. Consultant acknowledges and
understands that the Company makes no promise of present or future employment
with it or any of its affiliates, or any promise regarding the renewal or
extension of this Agreement, or future agreements.

 

8.       Limitation of Liability; Indemnification. Consultant shall indemnify
and hold harmless the Company, its agents, members, managers and employees, from
and against any and all claims, losses, actions, damages, expenses and all other
liabilities, including but not limited to reasonable attorneys' fees, arising
out of or resulting from the negligence or willful acts or omissions of the
Consultant, his agents or contractors; provided that Consultant’s obligations
hereunder shall not exceed the aggregate amount of fees received by Consultant
hereunder.

 

9.       Severability. In the event any provision of this Agreement shall be
adjudged invalid or unenforceable, such adjudication shall not affect the other
provisions of this Agreement, which shall remain in full force and effect. In
the event the Company is entitled to damages for a breach of this Agreement or
any other agreement between the Company and the undersigned, or with respect to
any other matter arising out of the engagement of the undersigned by the
Company, the Company shall be entitled to offset such damages or claims against
amounts due and owing from the Company to Consultant.

 

10.     Conflicts of Interest. Consultant represents and warrants to the Company
as follows: (i) he has not entered into any contract or agreement, or executed
any document whatsoever, with any other person, firm, association, corporation
or educational institution that will in any manner prevent him from: (a) giving
the Company the benefit of services contracted for under this Agreement; and (b)
performing any other provision of this Agreement; (ii) he will not enter into
any such contract or agreement, or execute any such document, which will create
a conflict of interest or which will prevent him from freely performing any of
the provisions of this Agreement; and (iii) he will not knowingly incorporate
confidential information of any person or entity not a party to this Agreement
into any materials furnished to the Company hereunder without prior written
notice to and consent from the Company. Moreover, Consultant will not circumvent
or by-pass the Company, whether directly or indirectly, with respect to a
transaction involving any of the target companies that the Company is evaluating
without the prior written consent of the Company.

 



 Page 2 of 4 

 

 

11.     Changes. This Agreement shall not be changed, modified, supplemented or
amended except by express written agreement signed by Consultant and the
Company.

 

12.     Term. The beginning date of this Agreement will be effective as of
August 8, 2017 and shall continue on a month to month basis. This Agreement may
be terminated at any time by either party upon thirty (30) days prior written
notice.

 

13.     No Waiver. The failure of either party to execute a right or to require
performance by the other party of any part of this Agreement shall not affect
the full right to exercise such right or to require such performance at any time
thereafter, nor shall the waiver by either party of a breach of any provision of
this Agreement constitute a waiver of any later breach of the same or any other
provision.

 

14.     Assignment. This Agreement shall not be assignable by Consultant, but
may be assigned by the Company to one of its affiliates or successors in
interest.

 

15.     Complete Agreement. This Agreement is the complete and exclusive
statement of the Agreement between the parties and supersedes any and all prior
or contemporaneous representations, communications and contractual agreements
relating to the subject matter of this Agreement, whether written or oral.

 

16.     Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida without regard to the
conflict of laws provisions thereof.

 

17. The Company will also provide Consultant with incentive compensation
consisting of ¾ of 1% of any new equity capital raised for the Company and its
subsidiaries with the direct assistance of consultant Such incentive
compensation shall be paid to Consultant at the time of closing of such equity
transaction.

 

18. The company intends to issue stock options of MedAmerica Inc. to Consultant
at a price and in an amount to be determined at the sole discretion of the
Company.

 

[the remainder of this page was intentionally left blank]

 



 Page 3 of 4 

 





 

IN WITNESS WHEREOF, the parties have executed this Agreement by their authorized
representative as of the date and year first set forth above.

 



 

   MedAmerica PROPERTIES Inc.      /s/ Joseph C. Bencivenga                 By:
/s/ Gary O. Marino                Joseph C. Bencivenga  Gary O. Marino, Chairman



 

By the signature above, Consultant acknowledges and warrants that prior to
signing, Consultant has read this Agreement in its entirety and was afforded the
opportunity to have the Agreement reviewed by legal counsel.

 





 Page 4 of 4 

